IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-10928
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

REYNALDO JUAREZ-VILLALON,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CR-7-1-Y
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Reynaldo Juarez-Villalon appeals from his guilty-plea

conviction and sentence for illegal reentry by a previously

deported alien in violation of 8 U.S.C. § 1326.    Juarez-Villalon

argues that in view of Apprendi v. New Jersey, 530 U.S. 466, 120

S. Ct. 2348, 2362-63 (2000), his prior felony conviction was an

element of the offense under 8 U.S.C. § 1326(b)(2) and not merely

a sentence enhancement.    He acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

247 (1998), but states that he is preserving it for possible

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10928
                               -2-

Supreme Court review because the Supreme Court indicated in

Apprendi that Almendarez-Torres may have been wrongly decided.

     Because the Supreme Court has not overruled

Almendarez-Torres, this court is compelled to follow it.   See

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).   Accordingly, the judgment is

     AFFIRMED.